Citation Nr: 1715027	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

 Entitlement to a clothing allowance from the year 2013 forward due to use of a back brace.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985.  This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 


FINDING OF FACT

The back brace originally provided by VA and currently worn by the Veteran for his service-connected back disability tends to wear and tear clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance from the year 2013 forward have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to this claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810 (a)(1)(ii)(A).

Here, the most probative evidence of record demonstrates that a clothing allowance is warranted from the year 2013 forward based on the Veteran's use of a rigid back brace for his service-connected back disability (intervertebral disc syndrome).  In his October 2013 notice of disagreement, the Veteran stated that he was using a rigid back brace issued by the Birmingham VA for his service-connected disability.  In his written appeal, he explained that VA had provided a more flexible brace in 2013, but it did not provide sufficient support to his back, and he returned to using his original rigid brace.  During his November 2016 hearing, he testified that his doctor advised him to use the original rigid brace because the flexible brace did not provide enough support.  He testified that he had been wearing the rigid brace, and that it tears his clothing.  

The record further reflects that the Veteran began receiving a clothing allowance in 2010, and also received it in 2011 and 2012 while wearing the same brace he is now.  Further, the record confirms that the Veteran has been in receipt of service connection for a back disability throughout the pendency of the claim.  Because the probative evidence of record demonstrates that the Veteran has used a rigid back brace which tended to wear and tear clothing during the period at issue, a clothing allowance is warranted from the year 2013 forward, and the claim is granted.  38 C.F.R. § 3.810.  

ORDER

Entitlement to a clothing allowance from the year 2013 forward due to use of a back brace is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


